Exhibit 10.6

AMENDMENT NO. 1 TO THE PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO THE PURCHASE AGREEMENT (this “Amendment”) is made as of
the 13th day of July, 2006, by and among Alliance Laundry Systems LLC, a
Delaware corporation, Laundry Systems Group NV, a limited liability company
organized and existing under the laws of Belgium, Cissell Manufacturing Company,
a Rhode Island corporation, Jensen USA Inc., a North Carolina corporation, and
LSG North America, Inc., a North Carolina corporation. Capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Purchase Agreement.

WHEREAS, the Buyer and the Sellers are parties to that certain Purchase
Agreement, dated as of May 23, 2006.

WHEREAS, the Buyer and the Sellers are authorized, pursuant to the terms of
Section 12.12 of the Purchase Agreement, to amend the terms of the Purchase
Agreement.

WHEREAS, the Buyer and the Sellers desire to make certain amendments to the
terms of the Purchase Agreement.

NOW, THEREFORE, in consideration of the terms and provisions contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Buyer and the Sellers hereto agree as follows:

 

1. Allocation of the Purchase Price. Section 1.7 of the Purchase Agreement shall
be deleted from the Purchase Agreement and the following shall be substituted in
replacement thereof:

Allocation of the Purchase Price. No later than 120 days following the Closing
Date, the Buyer and LSG shall mutually agree upon an allocation, in accordance
with Applicable Law, of the Purchase Price and other relevant items among the
Acquired Assets and the Acquired Stock. For these purposes, the assets of
Laundromats LLC (and not the Laundromats Membership Interests) shall be
considered Acquired Assets. To the extent permitted by Applicable Law, the Buyer
and the Sellers shall use the agreed-upon allocation for all Tax reporting
purposes.

 

2. Accounts Receivables. A new Section 5.15 shall be added to the Purchase
Agreement to read as follows:

Section 5.15 Post-Closing Accounts Receivables. From and after the Closing Date,
the Sellers shall remit to the Buyer all payments received by any Seller in
respect of accounts receivables, trade receivables and equipment note
receivables, or, indebtedness owed to, the Acquired Operations within two
Business Days of such Seller’s receipt thereof. Such amounts shall be
transferred to the Buyer in immediately available funds to the account
designated on Annex I hereto.



--------------------------------------------------------------------------------

3. Aggregate Purchase Price. The definition of “Aggregate Purchase Price”
included within Section 11.1 of the Purchase Agreement shall be deleted from the
Purchase Agreement and the following shall be substituted in replacement
thereof:

“Aggregate Purchase Price” shall mean the sum of (i) the Purchase Price,
(ii) the Final Purchase Price (as such term is defined in the Share Purchase
Agreement) and (iii) the IPSO Debt (as such term is defined in the Share
Purchase Agreement).

 

4. Effect of Amendment. This Amendment shall be effective as of the date hereof.
Except to the extent modified herein, all of the terms and conditions of the
Purchase Agreement, as heretofore in effect, shall remain in full force and
effect, and, as modified hereby, all of the terms and conditions of the Purchase
Agreement are hereby ratified and confirmed in all respects. All references to
the “Purchase Agreement” in any future correspondence or notice shall be deemed
to refer to the Purchase Agreement as modified by this Amendment.

 

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile shall be effective as delivery of
a manually executed counterpart of this Amendment.

 

6. Applicable Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to the conflict of law rules thereof.

[Remainder of this page left intentionally blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Amendment
No. 1 to the Purchase Agreement as of the date first above written.

 

ALLIANCE LAUNDRY SYSTEMS LLC By:  

/s/ Thomas F. L’Esperance

Name:   Thomas F. L’Esperance Title:   President and Chief Executive Officer
LAUNDRY SYSTEMS GROUP NV By:  

/s/ Jesper Munch Jensen

Name:   Jesper Munch Jensen Title:   Chief Executive Officer LAUNDRY SYSTEMS
GROUP NV By:  

/s/ Erik Vanderhaegen

Name:   Erik Vanderhaegen Title:   Chief Financial Officer CISSELL MANUFACTURING
COMPANY By:  

/s/ Jens Voldbaek

Name:   Jens Voldbaek Title:   Vice President JENSEN USA INC. By:  

/s/ Jens Voldbaek

Name:   Jens Voldbaek Title:   President LSG NORTH AMERICA, INC. By:  

/s/ Erik Vanderhaegen

Name:   Erik Vanderhaegen Title:   President



--------------------------------------------------------------------------------

Annex I

Bank Account Information

Alliance Laundry Systems LLC

c/o Bank of America

91117 Collections Center Drive

Chicago, IL 60693

ABA No: 026009593

Account: 8188603612

SWIFT: BOFAUS3N